Campbell, J.,
delivered the opinion of the court.
The demurrer should be overruled. If Shelton is entitled to any relief whatever, the bill should be maintained. It seems to be conceded by the argument for the appellees that Shelton may be entitled to a rescission of the contract of sale, and, if so, the demurrer was improperly sustained. Certainly, Shelton is entitled to the aid of the court to extricate him from the situation in which he was placed, without his consent or consciousness, by the act of Laird in paying him trust money. The checks signed by Laird, as guardian, were notice sufficient to put Shelton on inquiry, and to charge him as a participant with Laird in the conversion to his own use of the money of the wards, and upon the facts stated in the bill, Shelton, who was made unwittingly to share the responsibility with Laird to his wards for the money thus received, is entitled to be relieved from his perilous position. That Laird has a good bond as guardian, and his sureties consent to his use of the money of the wards in the way stated, is not an answer to the complaint of Shelton, who has been made to incur liability to the wards, and is not content to rely upon the bond as his protection from the dangers of his exposed situation. Shelton’s complaint is of a wrong done him, and upon his showing he is entitled to be delivered, either by a rescission of the sale, and a decree for compensation for the injury sustained; or by a decree for a sale of the premises to pay the money of the wards.
We deem it unimportant now to decide the particular form of the relief to which he is entitled.

We reverse the deoree, overrule the demurrer, and remand the case for an answer as of the term at which the demurrer was ms-tamed within thirty days after the mandate herein shall have been filed in the chancery cleric’s office.